 



Vertex Energy, Inc. 8-K [vtnr-8k_061720.htm]

Exhibit 10.3

 

VERTEX ENERGY, INC.

 

2019 EQUITY INCENTIVE PLAN

 

FORM OF STOCK OPTION AGREEMENT

 

Unless otherwise defined herein, the terms in the Stock Option Agreement (the
“Option Agreement”) have the same meanings as defined in the Vertex Energy, Inc.
2019 Equity Incentive Plan (as amended from time to time)(the “Plan”).

 

I.                NOTICE OF STOCK OPTION GRANT

 

Optionee:  «Option_Holder»

 

Address: ___________________________________

 

You have been granted an Option to purchase Common Stock of the Company (the
“Option”), subject to the terms and conditions of the Plan and this Option
Agreement, as follows:

 

Grant Date:  «Grant Date»

 

Vesting Commencement Date:  «Vesting Start Date»

 

Exercise Price per Share: $ «Exercise Price»

 

Total Number of Shares Granted: «Options»

 

Total Exercise Price: «Aggregate_Exercise_Price»

 

Type of Option: «Incentive Stock Option/Non Qualified Stock Option» 

 

Expiration Date: «Expiration Date»

 

Vesting Schedule: 1/4th of such Options vest on the first, second, third and
fourth anniversaries of the Grant Date, subject to the terms hereof and the
Plan.

 

To the extent vested, this Option will be exercisable for three (3) months
following the Termination of Service of Optionee, unless termination is due to
Optionee’s death or Disability, in which case this Option will be exercisable
for twelve (12) months following the Termination of Service of Optionee. In the
event of termination due to Optionee’s death, the Company shall use commercially
reasonable efforts to notify Optionee’s estate of the exercisability of the
Option following Optionee’s death. Notwithstanding the foregoing sentence, in no
event may this Option be exercised following the Termination of Service of
Optionee as determined by the Company’s Board to be for Cause or after the
Expiration Date as provided above and this Option may be subject to earlier
termination as provided in the Plan.

 

2019 Stock Option Agreement

Page 1 of 12 

 



 

“Cause” has the meaning ascribed to such term or words of similar import in
Optionee’s written employment or service contract with the Company or its parent
or any subsidiary and, in the absence of such agreement or definition, means
Optionee’s (i) conviction of, or plea of nolo contendere to, a felony or any
other crime involving moral turpitude; (ii) fraud on or misappropriation of any
funds or property of the Company or its subsidiaries, or any affiliate, customer
or vendor; (iii) personal dishonesty, incompetence, willful misconduct, willful
violation of any law, rule or regulation (other than minor traffic violations or
similar offenses), or breach of fiduciary duty which involves personal profit;
(iv) willful misconduct in connection with Optionee’s duties or willful failure
to perform Optionee’s responsibilities in the best interests of the Company or
its subsidiaries; (v) illegal use or distribution of drugs; (vi) violation of
any material rule, regulation, procedure or policy of the Company or its
subsidiaries, the violation of which could have a material detriment to the
Company; or (vii) material breach of any provision of any employment,
non-disclosure, non-competition, non-solicitation or other similar agreement
executed by Optionee for the benefit of the Company or its subsidiaries, all as
reasonably determined by the Company’s Board of Directors, which determination
will be conclusive.

 

Legends.

 

(a)             All certificates representing the Shares issued upon exercise of
this Option shall, prior to such date as the Plan and Common Stock hereunder are
covered by a valid Form S-8 or similar U.S. federal registration statement,
where applicable, have endorsed thereon the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION, AND MAY BE OFFERED AND SOLD ONLY IF
REGISTERED AND QUALIFIED PURSUANT TO THE RELEVANT PROVISIONS OF U.S. FEDERAL,
STATE AND FOREIGN SECURITIES LAWS OR IF THE COMPANY IS PROVIDED AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION AND QUALIFICATION UNDER
U.S. FEDERAL, STATE AND FOREIGN SECURITIES LAWS IS NOT REQUIRED.

2019 Stock Option Agreement

Page 2 of 12 

 

(b)             If the Option is an incentive stock option (ISO), then the
following legend will be included:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED UPON EXERCISE OF AN
INCENTIVE STOCK OPTION, AND THE COMPANY MUST BE NOTIFIED IF THE SHARES SHALL BE
TRANSFERRED BEFORE THE LATER OF THE TWO (2) YEAR ANNIVERSARY OF THE DATE OF
GRANT OF THE OPTION OR THE ONE (1) YEAR ANNIVERSARY OF THE DATE ON WHICH THE
OPTION WAS EXERCISED. THE REGISTERED HOLDER MAY RECOGNIZE ORDINARY INCOME IF THE
SHARES ARE TRANSFERRED BEFORE SUCH DATE.

II. AGREEMENT

 

1. Grant of Option. The Administrator grants to the Optionee named in the Notice
of Stock Option Grant in Part I of this Option Agreement, an Option to purchase
the number of Shares set forth in the Notice of Stock Option Grant, at the
exercise price per Share set forth in the Notice of Stock Option Grant (the
“Exercise Price”), and subject to the terms and conditions of the Plan, which is
incorporated herein by reference. In the event of a conflict between the terms
and conditions of the Plan and this Option Agreement, the terms and conditions
of the Plan prevail.

 

If designated in the Notice of Stock Option Grant as an Incentive Stock Option,
this Option is intended to qualify as an Incentive Stock Option as defined in
Code section 422. Nevertheless, to the extent that it exceeds the $100,000 rule
of Code section 422(d), this Option will be treated as a
Nonstatutory/Non-Qualified Stock Option.

 

2. Exercise of Option.

 

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Stock Option Grant and with
the applicable provisions of the Plan and this Option Agreement.

 

(b) Method of Exercise. This Option is exercisable by (i) delivery of an
exercise notice in the form attached as Exhibit A (the “Exercise Notice”) or in
a manner and pursuant to procedures as the Administrator may determine, which
will state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and other representations and
agreements as may be required by the Company and (ii) paying the Company in full
the aggregate Exercise Price as to all Shares being acquired, together with any
applicable tax withholding.

 

This Option will be deemed to be exercised upon receipt by the Company of a
fully executed Exercise Notice accompanied by the aggregate Exercise Price,
together with any applicable tax withholding.

 

2019 Stock Option Agreement

Page 3 of 12 

 

No Shares will be issued pursuant to the exercise of an Option unless the
issuance and exercise of Shares complies with applicable state and federal laws
(“Applicable Laws”). Assuming compliance, for income tax purposes the Shares
will be considered transferred to the Optionee on the date on which the Option
is exercised with respect to the Shares.

 

3. Method of Payment. The aggregate Exercise Price may be paid by any of the
following, or a combination thereof, at the election of the Optionee:

 

(a) cash;

 

(b) check;

 

(c) to the extent not prohibited by Section 402 of the Sarbanes-Oxley Act of
2002, a promissory note;

 

(d) other shares of Common Stock, provided Shares have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which said Option will be exercised;

 

(e) by asking the Company to withhold Shares from the total Shares to be
delivered upon exercise equal to the number of Shares having a value equal to
the aggregate Exercise Price of the Shares being acquired;

 

(f) any combination of the foregoing methods of payment; or

 

(g) such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws.

 

4. Restrictions on Exercise. This Option may not be exercised if the issuance of
such Shares upon such exercise or the method of payment of consideration for
such shares would constitute a violation of any Applicable Laws. The Company
will be relieved of any liability with respect to any delayed issuance of shares
or its failure to issue shares if such delay or failure is necessary to comply
with Applicable Laws.

 

5. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement are binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.

 

6. Term of Option. This Option may be exercised only within the term set out in
the Notice of Stock Option Grant, and may be exercised during the term only in
accordance with the Plan and the terms of this Option.

 

2019 Stock Option Agreement

Page 4 of 12 

 

7. Tax Obligations.

 

(a) Withholding Taxes. Optionee agrees to arrange for the satisfaction of all
Federal, state, local and foreign income and employment tax withholding
requirements applicable to the Option exercise. Optionee acknowledges and agrees
that the Company may refuse to honor the exercise and refuse to deliver the
Shares if withholding amounts are not delivered at the time of exercise.

 

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Optionee is an Incentive Stock Option (“ISO”), and if Optionee sells or
otherwise disposes of any of the Shares acquired pursuant to the ISO on or
before the later of (i) the date two (2) years after the Grant Date, or (ii) the
date one (1) year after the date of exercise, the Optionee must immediately
notify the Company of the disposition in writing. Optionee agrees that Optionee
may be subject to income tax withholding by the Company on the compensation
income recognized by the Optionee.

 

(c) Code Section 409A. Under Code section 409A, an Option that was granted with
a per Share exercise price that is determined by the Internal Revenue Service
(the “IRS”) to be less than the Fair Market Value of a Share on the Grant Date
(a “discount option”) may be considered deferred compensation. An Option that is
a discount option may result in (i) income recognition by the Optionee prior to
the exercise of the Option, (ii) an additional twenty percent (20%) tax, and
(iii) potential penalty and interest charges. Optionee acknowledges that the
Company cannot and has not guaranteed that the IRS will agree that the per Share
Exercise Price of this Option equals or exceeds Fair Market Value of a Share on
the Grant Date in a later examination. Optionee agrees that if the IRS
determines that the Option was granted with a per Share exercise price that was
less than the Fair Market Value of a Share on the Grant Date, Optionee will be
solely responsible for any and all resulting tax consequences.

 

8. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS AN EMPLOYEE OR DIRECTOR AT THE WILL OF THE COMPANY (OR THE PARENT
OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. OPTIONEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS OPTION AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE
OR DIRECTOR FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) TO TERMINATE OPTIONEE’S
RELATIONSHIP AS AN EMPLOYEE OR DIRECTOR AT ANY TIME, WITH OR WITHOUT CAUSE.

 

2019 Stock Option Agreement

Page 5 of 12 

 

9. Notices. All notices or other communications which are required or permitted
hereunder will be in writing and sufficient if (i) personally delivered or sent
by telecopy, (ii) sent by nationally-recognized overnight courier or (iii) sent
by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

(a) if to the Optionee, to the address (or telecopy number) set forth on the
Notice of Stock Option Grant; and

 

(b) if to the Company, to its principal executive office as specified in any
report filed by the Company with the Securities and Exchange Commission or to
such address as the Company may have specified to the Optionee in writing,
Attention: Corporate Secretary;

 

or to any other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any
communication will be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied, (ii) on the first
Business Day (as hereinafter defined) after dispatch, if sent by
nationally-recognized overnight courier and (iii) on the fourth Business Day
following the date on which the piece of mail containing the communication is
posted, if sent by mail. As used herein, “Business Day” means a day that is not
a Saturday, Sunday or a day on which banking institutions in the city to which
the notice or communication is to be sent are not required to be open.

 

10. Specific Performance. Optionee expressly agrees that the Company will be
irreparably damaged if the provisions of this Option Agreement and the Plan are
not specifically enforced. Upon a breach or threatened breach of the terms,
covenants and/or conditions of this Option Agreement or the Plan by the
Optionee, the Company will, in addition to all other remedies, be entitled to a
temporary or permanent injunction, without showing any actual damage, and/or
decree for specific performance, in accordance with the provisions hereof and
thereof. The Administrator has the power to determine what constitutes a breach
or threatened breach of this Option Agreement or the Plan. The Administrator’s
determinations will be final and conclusive and binding upon the Optionee.

 

11. No Waiver. No waiver of any breach or condition of this Option Agreement
will be deemed to be a waiver of any other or subsequent breach or condition,
whether of like or different nature.

 

12. Optionee Undertaking. The Optionee agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Optionee pursuant
to the express provisions of this Option Agreement.

 

13. Modification of Rights. The rights of the Optionee are subject to
modification and termination in certain events as provided in this Option
Agreement and the Plan.

 

2019 Stock Option Agreement

Page 6 of 12 

 

 

14. Governing Law. This Agreement is governed by, and construed in accordance
with, the laws of the State of Texas, without giving effect to its conflict or
choice of law principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

 

15. Counterparts; Facsimile Execution. This Option Agreement may be executed in
one or more counterparts, each of which will be deemed to be an original, but
all of which together constitute one and the same instrument. Facsimile
execution and delivery of this Option Agreement is legal, valid and binding
execution and delivery for all purposes.

 

16. Entire Agreement. The Plan, this Option Agreement, and upon execution, the
Exercise Notice, constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.

 

17. Severability. In the event one or more of the provisions of this Option
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provisions of this Option Agreement, and this Option
Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

18. WAIVER OF JURY TRIAL. THE OPTIONEE EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS OPTION AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

 

 

 

 

[Remainder of page left intentionally blank.]

 

2019 Stock Option Agreement

Page 7 of 12 

 

 

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and accepts this Option
subject to all of the terms and provisions thereof. Optionee has reviewed the
Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option. Optionee agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or this Option. Optionee further agrees to notify the
Company upon any change in the residence address indicated below.

 

 

 

OPTIONEE      VERTEX ENERGY, INC.                       Signature

________________

 

    By:

 ________________

 

            Print Name: «Option_Holder»     Print Name:

 ________________

 

            Address:

________________

________________

    Address:

________________

________________

________________ 

             Date Signed:

________________

 

    Date Signed:

________________

 

 

 

 




2019 Stock Option Agreement

Page 8 of 12 

 

 

EXHIBIT A

 

2019 EQUITY INCENTIVE PLAN

 

EXERCISE NOTICE

 

Vertex Energy, Inc.

1331 Gemini Street, Suite 250

Houston, Texas 77058

 

Attention: Vertex Energy, Inc., Corporate Secretary

 

1.        Exercise of Option. Effective as of today, _____________, _____, the
undersigned (“Optionee”) elects to exercise Optionee’s option to purchase
___________ shares of the Common Stock (the “Shares”) of Vertex Energy, Inc.
(the “Company”) under and pursuant to the Vertex Energy, Inc. 2019 Equity
Incentive Plan (the “Plan”) and the Stock Option Agreement dated and effective
_________ (the “Option Agreement”).

 

2.        Delivery of Payment. Optionee herewith delivers to the Company the
full purchase price of the Shares, as set forth in the Option Agreement, and any
and all withholding taxes due in connection with the exercise of the Option.

 

3.        Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.

 

4.        Rights as Stockholder. Until the issuance of the Shares (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder exists with respect to the Optioned Stock,
notwithstanding the exercise of the Option. Subject to the requirements
of Section 6 below, the Shares will be issued to the Optionee as soon as
practicable after the Option is exercised in accordance with the Option
Agreement. No adjustment will be made for a dividend or other right for which
the record date is prior to the date of issuance except as provided in the Plan.

 

5.        Tax Consultation. Optionee understands that Optionee may suffer
adverse tax consequences as a result of Optionee’s purchase or disposition of
the Shares. Optionee represents that Optionee has consulted with any tax
consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.

 

6.        Refusal to Transfer. The Company will not (i) transfer on its books
any Shares that have been sold or otherwise transferred in violation of any of
the provisions of this Exercise Notice, or (ii) be required to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares have been so transferred.

2019 Stock Option Agreement

Page 9 of 12 

 

 

7.        Successors and Assigns. The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this Exercise Notice
inures to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Exercise Notice is binding
upon Optionee and his or her heirs, executors, administrators, successors and
assigns.

 

8.        Interpretation. Any dispute regarding the interpretation of this
Exercise Notice will be submitted by Optionee or by the Company forthwith to the
Administrator for review at its next regular meeting. The resolution of disputes
by the Administrator will be final and binding on all parties.

 

9.        Governing Law; Severability. This Exercise Notice is governed by, and
construed in accordance with, the laws of the State of Texas, without giving
effect to its conflict or choice of law principles that might otherwise refer
construction or interpretation of this Exercise to the substantive law of
another jurisdiction. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Exercise Notice will continue in full force and effect.

 

10.  Optionee Representations.

 

(a)       With respect to a transaction occurring prior to such date as the Plan
and Common Stock thereunder are covered by a valid Form S-8 or similar U.S.
federal registration statement, Optionee agrees that in no event shall Optionee
make a disposition of any of the Common Stock, unless and until: (i) Optionee
shall have notified the Company of the proposed disposition and shall have
furnished the Company with a statement of the circumstances surrounding the
proposed disposition; and (ii) Optionee shall have furnished the Company with an
opinion of counsel satisfactory to the Company to the effect that (A) such
disposition will not require registration or qualification of such Common Stock
under applicable U.S. federal, state or foreign securities laws or (B)
appropriate action necessary for compliance with the U.S. federal, state or
foreign securities laws has been taken; or (iii) the Company shall have waived,
expressly and in writing, its rights under clauses (i) and (ii) of this
Subsection.

 

(b)       Optionee understands that if a registration statement covering the
Common Stock under the Securities Act is not in effect when Optionee desires to
sell the Common Stock, Optionee may be required to hold the Common Stock for an
indeterminate period. Optionee also acknowledges that Optionee understands that
any sale of the Common Stock which might be made by Optionee in reliance upon
Rule 144 under the Securities Act may be made only in limited amounts in
accordance with the terms and conditions of that Rule.

 

11.       Other Documents. Optionee hereby acknowledges receipt or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated

 

2019 Stock Option Agreement

Page 10 of 12 

 

under the Securities Act of 1933, as amended, including, but not limited to, the
information required by Part I of Form S-8, if applicable.

 

12.        Notices. Any notice required or permitted hereunder will be provided
in writing and deemed effective if provided in the manner specified in the
Option Agreement.

 

13.        Further Instruments. The parties agree to execute any further
instruments and to take any further action as may be reasonably necessary to
carry out the purposes and intent of the Option Agreement and this Exercise
Notice.

 

14.        Entire Agreement. The Plan and Option Agreement are incorporated
herein by reference. This Exercise Notice, the Plan, and the Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.

 

 

 

 

 


 

[Signature page follows.]

 


 

2019 Stock Option Agreement

Page 11 of 12 

 

 

 

 

Submitted by:    

Accepted by:

 

  OPTIONEE     VERTEX ENERGY, INC.            

Signature________________

 

     

By: ________________

 

             

Print Name: _______________

 

     

Print Name: ________________

 

             

Address: ________________

 

                           

Date Received: ________________

 

   

 




 

2019 Stock Option Agreement

Page 12 of 12 

 